DETAILED ACTION
  
EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gaspare Randazzo, Reg. No. 41,528 on 2/8/2022. 
  
Claims:

1. (Currently amended) A method for text capture with matter association, comprising: 
receiving as inputs from a uservia a mobile-text enabled device of the user,  
one or more telephone numbers of one or more mobile text-enabled devices of other users to engage in a message exchange thereamong and 
an additional non-user phone number dedicated only for message capture by a SMS API Provider which uses its Short Message Service (SMS) Application Programming Interface (API) for momentarily synchronizing with a SMS API gateway of a remote message capture device connected to the SMS API provider; 
receivingas any one of 
an input from the user via an input from the other users of the one or more mobile text-enabled devices of the other users, a matter number dynamically specified for the message exchange; 
momentarily capturing, by the SMS API gateway of the remote message capture device using the momentary synchronization with the SMS API provider, message content and metadata for messages of the message exchange associated with the matter number; and 
storing, by the remote message capture device, the message content and the metadata associated with, and including, the matter number in a searchable remote message repository.  

15-20. (Cancelled)


Allowable Subject Matter

2.	Claims 1-14 are allowed.

3.	The following is an examiner’s reason for allowance:
 Regarding claim 1, the prior art of record Walker et al. (US 2011/0029622 A1) discloses a method for text capture with matter association, comprising: 
receiving from a user one or more telephone numbers of one or more mobile text-enabled devices of other users to engage in a message exchange therebetween and an additional phone number for message capture; 

 		capturing, by the remote message capture device using synchronization, message content and metadata for messages of the message exchange; and 
storing the message content and the metadata associated with the matter number in a searchable remote message repository.  
	The prior art of record Capella et al. (US 9,781,581 B1) discloses a message capture using a Short Message Service (SMS) Application Programming Interface (API).
	The prior art of record Background of Kotola (US 2005/0009469 A1) discloses using a momentary synchronization.
  	However, neither Walker et al., Capella et al., nor Background of Kotola teaches or suggests or made obvious 
 	a method for text capture with matter association, comprising: 
receiving as inputs from a user via a mobile-text enabled device of the user,  
one or more telephone numbers of one or more mobile text-enabled devices of other users to engage in a message exchange thereamong and 
an additional non-user phone number dedicated only for message capture by a SMS API Provider which uses its Short Message Service (SMS) Application Programming Interface (API) for momentarily synchronizing with a SMS API gateway of a remote message capture device connected to the SMS API provider; 
receiving as any one of 

momentarily capturing, by the SMS API gateway of the remote message capture device using the momentary synchronization with the SMS API provider, message content and metadata for messages of the message exchange associated with the matter number; and 
storing, by the remote message capture device, the message content and the metadata associated with, and including, the matter number in a searchable remote message repository.  

4. 	All the dependent claims are also allowed based on their dependency on claim 1.
    
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643
                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643